Title: To Benjamin Franklin from Jean [Montague], 25 July 1780
From: Montague, Jean
To: Franklin, Benjamin


Monseigneur,
du petit Chatelet Ce 25: Juillet 1780.
Jai l’honneur de vous assurer de mon tres humble respect. Jai celui de vous Faire Sçavoir que Japartient á Monsieur le Capitaine Robson, il ma Fait des ménaces de me Fraper pour lors jai trouvé Monsieur Tessier Gentilhomme qui desire faire mon bonheur; Monsieur Robson la Scü et ma Fait arreté et fait constituée prisonnier au petit chatélet parceque le Commisaire lui á dit qu’il ny ávoit pas d’esclave en France; Je ne demande pas mieux de rentrer chez Monsieur Robson; parceque Sy je n’avois pas été detourné par Mr. tessier Je n’aurois Jamais sorty. Je vous Suplie, Monseigneur, de vouloir bien faire mes excuses à Monsieur Robson; et que je Ferez tous ce qu’il dependera de moy pour le contenter s’etois qu’il voulois me Faire Baptiser, Jespere de vos bontés que vous voudrez bien me Faire rendre justice, il y á de ma Faute du peu dexperience que jai, n’etant pas avancé en áge, je reitere de vous Suplier de vouloir bien parler pour moy á Monsieur Robson. Je vous en serez toute ma vie reconnoissant et vous Suplie de me Croire avec tout le respect qui vous est düe en áttendant une petite réponse, Monseigneur
Votre tres humble et tres obeissant serviteur soumis
Jeanneigre de Mr. Robson
 
Addressed: A Monsieur / Monsieur Frankley / Ministre des Boxtonniens / en Son hotel á passy pres / paris / á Passy
Notation: Jean Negre de M. Robson du petit Chatlet 25 Juin 1780.
